Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-20 of U.S. Patent No.10331966. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-13 and 15-20 are obvious in view of the allowed claims 1, 3-11 and 13-20 of US10331966.

Application # 17821243                                              US10331966
1. A method, comprising: detecting, by a device and using at least one computer-implemented edge detection technique, a set of edges associated with an image of an object; identifying, by the device and based on the set of edges, a bounding rectangle that bounds a representation of the object depicted in the image; identifying, by the device, a set of edge candidate lines; identifying, by the device, a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; performing, by the device, a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; removing, by the device, the one or more points from the set of intersection points to generate a set of corner candidate points; and identifying, by the device, corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  

2. The method of claim 1, further comprising: detecting a set of lines in the image; and removing one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

3. The method of claim 1, wherein performing the corner test on the set of intersection points comprises: generating an inner rectangle having dimensions smaller than the bounding rectangle; and wherein removing the one or more points from the set of intersection points comprises: removing at least one point, of the one or more points, that are contained within the inner rectangle.  

4. The method of claim 1, wherein performing the corner test on the set of intersection points comprises: generating an outer rectangle having dimensions larger than the bounding rectangle; and wherein removing the one or more points from the set of intersection points comprises: removing at least one point, of the one or more points, that are not contained within the outer rectangle.  

5. The method of claim 1, further comprising: validating the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle.  

6. The method of claim 1, further comprising: performing perspective correction on the image using the corner points.  

7. The method of claim 1, wherein the object includes a document having rounded corners, and wherein the corner points correspond to the rounded corners of the document.  

8. A device, comprising: one or more processors configured to: detect, using at least one computer-implemented edge detection technique, a set of edges associated with an image of a document; identify, based on the set of edges, a bounding rectangle that bounds a representation of the document depicted in the image; identify a set of edge candidate lines; identify a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; perform a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; remove the one or more points from the set of intersection points to generate a set of corner candidate points; and identify corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  

9. The device of claim 8, wherein the one or more processors are further configured to: detect a set of lines in the image; and remove one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

10. The device of claim 8, wherein the one or more processors, to perform the corner test on the set of intersection points, are configured to: generate an inner rectangle having dimensions smaller than the bounding rectangle; and wherein the one or more processors, to remove the one or more points from the set of intersection points, are configured to: remove at least one point, of the one or more points, that are contained within the inner rectangle.  

11. The device of claim 8, wherein the one or more processors, to perform the corner test on the set of intersection points, are configured to: generate an outer rectangle having dimensions larger than the bounding rectangle; and wherein the one or more processors, to remove the one or more points from the set of intersection points, are configured to: remove at least one point, of the one or more points, that are not contained within the outer rectangle.  

12. The device of claim 8, wherein the one or more processors are further configured to: validate the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle.  

13. The device of claim 8, wherein the one or more processors are further configured to: perform perspective correction on the image using the corner points.  

15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: detect, using at least one computer-implemented edge detection technique, a set of edges associated with an image of an object; identify, based on the set of edges, a bounding rectangle that bounds a representation of the object depicted in the image; identify a set of intersection points where lines intersect with one another in the image; perform a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; remove the one or more points from the set of intersection points to generate a set of corner candidate points; and identify corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  

16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: detect a set of lines in the image; and remove one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

17. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the corner test on the set of intersection points, cause the device to: generate an inner rectangle having dimensions smaller than the bounding rectangle; and wherein the one or more instructions, that cause the device to remove the one or more points from the set of intersection points, cause the device to: remove at least one point, of the one or more points, that are contained within the inner rectangle.  

18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the corner test on the set of intersection points, cause the device to: generate an outer rectangle having dimensions larger than the bounding rectangle; and wherein the one or more instructions, that cause the device to remove the one or more points from the set of intersection points, cause the device to: remove at least one point, of the one or more points, that are not contained within the outer rectangle. 
 
19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: validate the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle. 
 
20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: perform perspective correction on the image using the corner points.  

1. A method, comprising: obtaining, by a device, an image of a document using a camera of the device; detecting, by the device, a set of edges in the image; identifying, by the device and based on the set of edges, a bounding rectangle that includes the document; detecting, by the device, a set of lines in the image; removing, by the device, one or more lines from the set of lines to generate, from a remaining set of lines, a set of edge candidate lines; identifying, by the device, a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; removing, by the device, one or more points from the set of intersection points to generate, from a remaining set of intersection points, a set of corner candidate points; identifying, by the device, four corner points, included in the set of corner candidate points, that are closest to a respective four corners of the bounding rectangle that includes the document; and marking, by the device, the four corner points as corners of the document.
3. The method of claim 1, further comprising performing perspective correction on the image of the document based on marking the four corner points as corners of the document.
4. The method of claim 1, wherein removing the one or more lines from the set of lines comprises: generating a first midpoint line that connects midpoints of a first pair of opposite edges of the bounding rectangle; generating a second midpoint line that connects midpoints of a second pair of opposite edges of the bounding rectangle; and removing the one or more lines that are not within a threshold angle of the first midpoint line or the second midpoint line.
5. The method of claim 1, wherein removing the one or more lines from the set of lines comprises removing the one or more lines with respective midpoints that are not within a threshold distance of a midpoint of an edge of the bounding rectangle.
6. The method of claim 1, wherein removing the one or more points from the set of intersection points comprises: generating a rectangle that is smaller than the bounding rectangle and that is contained within the bounding rectangle; and removing the one or more points that are contained within the rectangle.
7. The method of claim 1, wherein removing the one or more points from the set of intersection points comprises: generating a rectangle that is larger than the bounding rectangle and that contains the bounding rectangle; and removing the one or more points that are not contained within the rectangle.
8. The method of claim 1, further comprising validating the four corner points before marking the four corner points as the corners of the document.
9. The method of claim 8, wherein validating the four corner points comprises determining that a top edge length between two top corner points, of the four corner points, or a bottom edge length between two bottom corner points, of the four corner points, is within a threshold size of a width of the bounding rectangle.
10. The method of claim 8, wherein validating the four corner points comprises determining that a left edge length between two left corner points, of the four corner points, or a right edge length between two right corner points, of the four corner points, is within a threshold size of a height of the bounding rectangle.
11. The method of claim 8, wherein validating the four corner points comprises: determining that a top edge length between two top corner points, of the four corner points, and a bottom edge length between two bottom corner points, of the four corner points, is within a threshold size of a width of the bounding rectangle; and determining that a left edge length between two left corner points, of the four corner points, and a right edge length between two right corner points, of the four corner points, is within a threshold size of a height of the bounding rectangle.
13. A device, comprising: an image capture component; one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: obtain an image of a document from the image capture component; detect multiple edges in the image; identify, based on the multiple edges, a rectangle that bounds the document; detect multiple lines in the image; identify multiple edge candidate lines by discarding one or more lines of the multiple lines; identify intersection points where each line, of the multiple edge candidate lines, intersects with another line of the multiple edge candidate lines; identify multiple corner candidate points by discarding one or more points of the intersection points; identify four corner points of the multiple corner candidate points, wherein each corner point, of the four corner points, is closest to a respective corner of the rectangle that bounds the document; and perform perspective correction on the image of the document based on identifying the four corner points.
14. The device of claim 13, wherein the document has at least one rounded corner, and wherein at least one corner point, of the four corner points, corresponds to the at least one rounded corner.
15. The device of claim 13, wherein the one or more processors, when identifying the multiple edge candidate lines by discarding the one or more lines, are to: generate a first midpoint line that connects midpoints of a first pair of opposite edges of the rectangle; generate a second midpoint line that connects midpoints of a second pair of opposite edges of the rectangle; discard a first set of lines that are not within a threshold angle of the first midpoint line or the second midpoint line; and discard a second set of lines with midpoints that are not within a threshold distance of a midpoint of an edge of the rectangle.
16. The device of claim 13, wherein the one or more processors, when identifying the multiple corner candidate points by discarding the one or more points, are to: generate a first rectangle that is smaller than the rectangle that bounds the document and that is contained within the rectangle that bounds the document; discard a first set of points that are contained within the first rectangle; generate a second rectangle that is larger than the rectangle that bounds the document and that contains the rectangle that bounds the document; and discard a second set of points that are not contained within the second rectangle.
17. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: detect a set of edges in a processed image generated from an image of a document captured by the device; identify, based on the set of edges, a bounding rectangle that bounds the document; identify a set of edge candidate lines in the processed image; identify a set of intersection points where each line, included in the set of edge candidate lines, intersects with another line included in the set of edge candidate lines; identify a set of corner candidate points by discarding one or more points included in the set of intersection points; identify at least two corner points included in the set of corner candidate points, wherein each corner point, of the at least two corner points, is a point, included in the set of corner candidate points, that is closest to a respective corner of the bounding rectangle; and perform perspective correction on the image of the document based on identifying the at least two corner points.
18. The non-transitory computer-readable medium of claim 17, wherein the document has a rounded or damaged corner, and wherein a corner point, of the at least two corner points, corresponds to the rounded or damaged corner.
19. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to identify the set of edge candidate lines, further cause the one or more processors to: detect a set of lines in the processed image; and identify the set of edge candidate lines by discarding one or more lines, included in the set of lines, by: generating a first midpoint line that connects midpoints of a first pair of opposite edges of the rectangle; generating a second midpoint line that connects midpoints of a second pair of opposite edges of the bounding rectangle; and discarding at least one of: a first set of lines that are not within a threshold angle of the first midpoint line or the second midpoint line, or a second set of lines with midpoints that are not within a threshold distance of a first intersection between the first midpoint line and a first edge line of the bounding rectangle or a second intersection between the second midpoint line and a second edge line of the bounding rectangle.
20. The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, that cause the one or more processors to identify the set of corner candidate points by discarding the one or more points, further cause the one or more processors to: discard at least one of: a first set of points that are contained within a first rectangle that is contained within the bounding rectangle, or a second set of points that are not contained within a second rectangle that contains the bounding rectangle. 




Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9253349 in view of 10331966. 

Regarding claim 14, US10331966 discloses the device of claim 8. US10331966 discloses the document as seen in claim 1. US10331966 however do not recite in exact claim language and fails to disclose wherein the document is one of an identification card, an insurance card, or a transaction card.  
	US9253349 discloses wherein the document is one of an identification card, an insurance card, or a transaction card (claim 10 discloses the document to be a credit card (i.e transaction card) meeting the above claim limitations). Before the effective filing date of the invention was made, 9253349 and 10331966 are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be a reduced cost and faster (real-time) system at col 13 lines 58 through col 14 lines 3. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of 9253349 in the device of 10331966 to obtain the invention as specified in claim 14.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8,13 and 16-18 of U.S. Patent No.10943140. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-13 and 15-20 are obvious in view of the allowed claims 1, 5-8,13 and 16-18 of US10943140.

Application # 17821243                                             US10943140
1. A method, comprising: detecting, by a device and using at least one computer-implemented edge detection technique, a set of edges associated with an image of an object; identifying, by the device and based on the set of edges, a bounding rectangle that bounds a representation of the object depicted in the image; identifying, by the device, a set of edge candidate lines; identifying, by the device, a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; performing, by the device, a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; removing, by the device, the one or more points from the set of intersection points to generate a set of corner candidate points; and identifying, by the device, corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  

2. The method of claim 1, further comprising: detecting a set of lines in the image; and removing one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

3. The method of claim 1, wherein performing the corner test on the set of intersection points comprises: generating an inner rectangle having dimensions smaller than the bounding rectangle; and wherein removing the one or more points from the set of intersection points comprises: removing at least one point, of the one or more points, that are contained within the inner rectangle.  

4. The method of claim 1, wherein performing the corner test on the set of intersection points comprises: generating an outer rectangle having dimensions larger than the bounding rectangle; and wherein removing the one or more points from the set of intersection points comprises: removing at least one point, of the one or more points, that are not contained within the outer rectangle.  

5. The method of claim 1, further comprising: validating the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle.  
6. The method of claim 1, further comprising: performing perspective correction on the image using the corner points.  

7. The method of claim 1, wherein the object includes a document having rounded corners, and wherein the corner points correspond to the rounded corners of the document.  

8. A device, comprising: one or more processors configured to: detect, using at least one computer-implemented edge detection technique, a set of edges associated with an image of a document; identify, based on the set of edges, a bounding rectangle that bounds a representation of the document depicted in the image; identify a set of edge candidate lines; identify a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; perform a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; remove the one or more points from the set of intersection points to generate a set of corner candidate points; and identify corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  

9. The device of claim 8, wherein the one or more processors are further configured to: detect a set of lines in the image; and remove one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

10. The device of claim 8, wherein the one or more processors, to perform the corner test on the set of intersection points, are configured to: generate an inner rectangle having dimensions smaller than the bounding rectangle; and wherein the one or more processors, to remove the one or more points from the set of intersection points, are configured to: remove at least one point, of the one or more points, that are contained within the inner rectangle.  

11. The device of claim 8, wherein the one or more processors, to perform the corner test on the set of intersection points, are configured to: generate an outer rectangle having dimensions larger than the bounding rectangle; and wherein the one or more processors, to remove the one or more points from the set of intersection points, are configured to: remove at least one point, of the one or more points, that are not contained within the outer rectangle.  

12. The device of claim 8, wherein the one or more processors are further configured to: validate the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle.  

13. The device of claim 8, wherein the one or more processors are further configured to: perform perspective correction on the image using the corner points.  
 
15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: detect, using at least one computer-implemented edge detection technique, a set of edges associated with an image of an object; identify, based on the set of edges, a bounding rectangle that bounds a representation of the object depicted in the image; identify a set of intersection points where lines intersect with one another in the image; perform a corner test on the set of intersection points to identify one or more points, of the set of intersection points, that are a threshold distance from corners of the bounding rectangle; remove the one or more points from the set of intersection points to generate a set of corner candidate points; and identify corner points, included in the set of corner candidate points, that are closest, respectively, to the corners of the bounding rectangle.  
16. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: detect a set of lines in the image; and remove one or more lines, from the set of lines, that fail at least one of an angle test or a distance test, wherein remaining lines, in the set of lines, represent the set of edge candidate lines.  

17. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the corner test on the set of intersection points, cause the device to: generate an inner rectangle having dimensions smaller than the bounding rectangle; and wherein the one or more instructions, that cause the device to remove the one or more points from the set of intersection points, cause the device to: remove at least one point, of the one or more points, that are contained within the inner rectangle.  

18. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the corner test on the set of intersection points, cause the device to: generate an outer rectangle having dimensions larger than the bounding rectangle; and wherein the one or more instructions, that cause the device to remove the one or more points from the set of intersection points, cause the device to: remove at least one point, of the one or more points, that are not contained within the outer rectangle.
  
19. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: validate the corner points by determining that an edge length, between two of the corner points, is within a threshold size of the bounding rectangle.
  
20. The non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: perform perspective correction on the image using the corner points.  

1. A method, comprising: detecting, by a device and using at least one computer-implemented edge detection technique, a set of edges associated with an image of an object; identifying, by the device and based on the set of edges, a bounding rectangle that bounds the object; generating, prior to identifying a set of edge candidate lines associated with the image, at least two midpoint intersection lines, a first midpoint intersection line, of the at least two midpoint intersection lines, intersecting a first pair of bounding rectangle edges, and a second midpoint intersection line, of the at least two midpoint intersection lines, intersecting a second pair of bounding rectangle edges; identifying, by the device, the set of edge candidate lines; identifying, by the device, a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; identifying, by the device, at least two corner points included in the set of intersection points, each corner point, of the at least two corner points, being a point, included in the set of intersection points, that is closest, relative to other corner points of the at least two corner points, to a respective corner of the bounding rectangle; and marking, by the device, each corner point, of the at least two corner points, as a respective corner of the object.
5. The method of claim 1, further comprising: determining, for an edge of the set of edges, that a distance, between a midpoint of the edge and a midpoint of one of the at least two midpoint intersection lines, satisfies a threshold distance; and removing the edge from the set of edges based on determining that the distance satisfies the threshold distance.
6. The method of claim 1, further comprising: determining that a first edge length, between two particular corner points of the at least two corner points, meets a threshold with respect to a second edge length of a corresponding edge of the bounding rectangle; and validating the at least two corner points based on determining that the first edge length meets the threshold.
7. The method of claim 1, further comprising: generating another rectangle having dimensions smaller or larger than the bounding rectangle; and removing, based on the generated other rectangle, at least one intersection point from the set of intersection points.
8. A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: detect a set of edges associated with an image of an object; identify, based on the set of edges, a bounding rectangle that bounds the object; identify a set of edge candidate lines associated with the image; identify a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; identify at least two corner points included in the set of intersection points, each corner point, of the at least two corner points, being a point, included in the set of intersection points, that is closest, relative to other corner points of the at least two corner points, to a respective corner of the bounding rectangle; mark each corner point, of the at least two corner points, as a respective corner of the object; generate another rectangle having dimensions smaller or larger than the bounding rectangle; and remove, based on the generated other rectangle, at least one intersection point from the set of intersection points. 
13. The device of claim 8, wherein the one or more processors are further to: determine that a first edge length, between two particular corner points of the at least two corner points, meets a threshold with respect to a second edge length of a corresponding edge of the bounding rectangle; and validate the at least two corner points based on determining that the first edge length meets the threshold.
16. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: detect a set of edges associated with an image of an object; identify, based on the set of edges, a bounding rectangle that bounds the object; generate, prior to identifying a set of edge candidate lines associated with the image, at least two midpoint intersection lines, a first midpoint intersection line, of the at least two midpoint intersection lines, intersecting a first pair of bounding rectangle edges, and a second midpoint intersection line, of the at least two midpoint intersection lines, intersecting a second pair of bounding rectangle edges; identify the set of edge candidate lines; identify a set of intersection points where lines, included in the set of edge candidate lines, intersect with one another; identify at least two corner points included in the set of intersection points, each corner point, of the at least two corner points, being a point, included in the set of intersection points, that is closest, relative to other corner points of the at least two corner points, to a respective corner of the bounding rectangle; and mark each corner point, of the at least two corner points, as a respective corner of the object.
17. The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate another rectangle having dimensions larger than the bounding rectangle; and remove, based on the other rectangle, at least one intersection point from the set of intersection points.
18. The non-transitory computer-readable medium of claim 16, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate another rectangle having dimensions smaller than the bounding rectangle; and remove, based on the other rectangle, at least one intersection point from the set of intersection points.




Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9253349 in view of 10943140. 

Regarding claim 14, US10943140 discloses the device of claim 8. US10943140 discloses the document as seen in claim 1. US10943140 however do not recite in exact claim language and fails to disclose wherein the document is one of an identification card, an insurance card, or a transaction card.  
	US9253349 discloses wherein the document is one of an identification card, an insurance card, or a transaction card (claim 10 discloses the document to be a credit card (i.e transaction card) meeting the above claim limitations). Before the effective filing date of the invention was made, 9253349 and 10943140 are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be a reduced cost and faster (real-time) system at col 13 lines 58 through col 14 lines 3. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of 9253349 in the device of 10943140 to obtain the invention as specified in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669